USCA1 Opinion

	




          December 9, 1992                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 92-1601                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                    ANTHONY FIORE,                                Defendant, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                          __________________________                              _________________________                                        Before                        Selya, Cyr and Boudin, Circuit Judges.                                               ______________                              _________________________               John F. Cicilline for appellant.               _________________               Margaret E. Curran,  Assistant United States  Attorney, with               __________________          whom  Lincoln  C. Almond,  United States  Attorney, and  James H.                __________________                                 ________          Leavey, Assistant United States Attorney, were on brief,  for the          ______          United States.                              _________________________                              _________________________                    SELYA,  Circuit Judge.  This appeal asks us to decide a                    SELYA,  Circuit Judge                            _____________          question  of  first impression:    Does  a prior  conviction  for          conspiracy to break and enter a commercial structure qualify as a          predicate offense for purposes  of the career offender provisions          of  the federal sentencing guidelines?  We answer the question in          the affirmative and, therefore, allow the defendant's sentence to          stand.               Background               Background               __________                    Defendant-appellant  Anthony  Fiore,  a man  of  mature          years but apparent criminal  predilection, pleaded guilty to four          interconnected  felonies, at  least  one of  which constituted  a          "crime of violence"  as that term is defined  in U.S.S.G.   4B1.2          (Nov. 1991).1   The district  court sentenced Fiore  as a  career          offender.  To merit such  a sentence, a defendant must be  (1) at          least  eighteen years old at the time of the offense, (2) guilty,          presently,  of "a felony that is either  a crime of violence or a          controlled substance offense,"  and (3) guilty, historically,  of          "at  least  two prior  felony convictions  of  either a  crime of          violence or a  controlled substance offense."   U.S.S.G.    4B1.1          (Nov.  1991).   Fiore concedes  that he  satisfied the  first two          requirements but  denies that his  prior record  came within  the          purview of the third requirement.                    The guidelines define a "crime of violence" as a felony                                        ____________________               1The offenses  of conviction included, inter  alia, a charge                                                      _____  ____          of carrying a firearm  during a crime of violence  (the attempted          robbery  of an  armored  truck)  in  violation  of  18  U.S.C.             924(c)(1) (1990).                                          2          that:                     (i) has as an element the use, attempted use,                    or threatened use  of physical force  against                    the person of another, or (ii) is burglary of                    a dwelling, arson, or extortion, involves use                    of explosives, or otherwise  involves conduct                    that  presents a  serious  potential risk  of                    physical injury to another.          U.S.S.G.    4B1.2(1)  (Nov.  1991).    The  guidelines  define  a          "controlled substance offense"  as any  violation of  a state  or          federal law that:                     prohibit[s] the  manufacture, import, export,                    distribution, or dispensing  of a  controlled                    substance  .  .  .  or the  possession  of  a                    controlled  substance .  . .  with  intent to                    manufacture,  import, export,  distribute, or                    dispense.            U.S.S.G.   4B1.2(2) (Nov. 1991).                     The district court  ruled that  appellant's two  prior          convictions  under Rhode Island law   one for conspiracy to break          and  enter a  commercial  premise, the  other  for conspiracy  to          violate  the  state's controlled  substance  act    qualified  as          predicate   offenses,  thereby   bringing  the   career  offender          guideline into play.  Since appellant admits that the convictions          occurred, his assignment of  error hinges on their legal  effect.          Thus,  our review is plenary.  See  United States v. St. Cyr, ___                                         ___  _____________    _______          F.2d  ___, ___  (1st  Cir. 1992)  [No. 92-1639,  slip  op. at  5]          (holding  that   a  de  novo   standard  of  review   applies  to                              __  ____          interpretive questions under the sentencing guidelines).               Conspiracies as Predicate Offenses               Conspiracies as Predicate Offenses               __________________________________                    The  commentary to  the  federal sentencing  guidelines          tells us straightforwardly that  conspiracy to commit a predicate                                          3          offense is itself  a predicate  offense.  See  U.S.S.G.    4B1.2,                                                    ___          comment.  (nn.1,2) (Nov.  1991).   We have  remarked before  that          although  the  Sentencing  Commission's  "application  notes  and          commentary  do not possess the  force of law,  they are important          interpretive  aids, entitled  to  considerable respect."   United                                                                     ______          States v. Weston, 960 F.2d 212, 219 (1st Cir. 1992).  In general,          ______    ______          we will defer to  the Commission's suggested interpretation  of a          guideline  provision   unless   the  Commission's   position   is          arbitrary, unreasonable, inconsistent  with the guideline's text,          or contrary to law.  See, e.g., United States v. Joshua, ___ F.2d                               ___  ____  _____________    ______          ___, ___ (3d Cir. 1992) [No. 91-3286,  1992 U.S. App. LEXIS 24787          at * 33-38]; United States v. Anderson, 942 F.2d 606, 613-14 (9th                       _____________    ________          Cir. 1991) (en banc).  In this instance, we are unable to discern          any cogent reason for rejecting the Commission's view.                    For  one thing,  while we  have unearthed  no appellate          case  on  all  fours,  reported judicial  opinions  in  analogous          situations  suggest  that most  courts  would  likely agree  that          deference is warranted here.  The case closest in point is United                                                                     ______          States v. Smith, 909 F.2d 1164 (8th Cir. 1990), cert. denied, 111          ______    _____                                 _____ ______          S.Ct. 691  (1991), in which the Eighth  Circuit held that a prior          conviction  for conspiring to sell LSD,  although charged under a          general conspiracy  statute, was  a controlled  substance offense          and,  hence,  a  proper   predicate  under  the  career  offender          guideline.  See id.  at 1168.  Other  instructive cases point  in                      ___ ___          the same direction.   See,  e.g., United States  v. Liranzo,  944                                ___   ____  _____________     _______          F.2d  73, 78  (2d  Cir. 1991)  (deferring  to the  commentary  in                                          4          deciding  that an  attempt conviction  was a  predicate offense);          United States v.  Preston, 910  F.2d 81 (3d  Cir. 1990)  (holding          _____________     _______          that conspiracy to commit robbery is a "violent felony" under the          Armed  Career  Criminal Act  [ACCA],  as  amended,  18  U.S.C.             924(e)),  cert.  denied, 111  S.Ct. 1002  (1991);  id. at  86 n.6                    _____  ______                            ___          (stating  in dicta  that "conspiring  to commit robbery  would be          considered  a 'crime  of violence'  under the  current sentencing          guidelines")  (citing  commentary  and  application  notes);  cf.                                                                        ___          United States v. Payne, 966 F.2d 4, 8-9 (1st Cir. 1992) (deciding          _____________    _____          that an  attempt was  a "violent felony"  under the ACCA).2   The          case law, then, furnishes strong support for the ruling below.                    For  another thing,  we believe  that Taylor  v. United                                                          ______     ______          States,  495 U.S. 575 (1990),  relied upon by  both the appellant          ______          and the government, is  entirely consistent with the Commission's          (and the  district court's) view that  conspiracy convictions can          serve  as  predicate offenses.    In interpreting  the  ACCA, the          Taylor  Court  adopted   "a  formal  categorical  approach"   for          ______          determining whether  an offense is a violent felony.  Id. at 600.                                                                ___          Under such an  approach, an inquiring  tribunal "look[s] only  to          the statutory definitions of  the prior offenses, and not  to the          particular facts  underlying those  convictions."  Id.   Although                                                             ___                                        ____________________               2The definition  of "violent felony" in  the ACCA's sentence          enhancement  provision  is the  source  of the  language  used in          defining  a "crime  of  violence" under  U.S.S.G.    4B1.2  (Nov.          1991).  See Preston, 910 F.2d at 86 n.6; U.S.S.G., App. C, amend.                  ___ _______          268,  at  C.139 (Nov.  1989).   Decisions  interpreting  the ACCA          constitute persuasive  authority when a  court is called  upon to          construe the  career offender  guideline.  See  United States  v.                                                     ___  _____________          Bell, 966 F.2d 703, 705 (1st Cir. 1992).          ____                                          5          Taylor is an ACCA  case, it is the beacon by which we must steer.          ______          See  United States v. Bell, 966 F.2d  703, 705-06 (1st Cir. 1992)          ___  _____________    ____          (explaining that  Taylor furnishes the methodology  of choice for                            ______          determining   whether  specific  felonies  constitute  crimes  of          violence under  the career offender provisions  of the sentencing          guidelines).                    Appellant  suggests  that,   because  some   conspiracy          convictions will  not  be predicate  offenses    for  example,  a          conspiracy to barter migratory birds or to sell forged securities          would  plainly fall  outside  the scope  of  U.S.S.G.    4B1.1             Taylor's  categorical  approach  requires  a  finding   that  all          ______          conspiracy  convictions  are   exempt  from  "predicate  offense"          treatment.   While  we recognize  that this  suggestion  offers a          certain seductive  simplicity, we  think that it  twists Taylor's                                                                   ______          message.  The Taylor Court understood the categorical approach as                        ______          one  designed  "to capture  all offenses  of  a certain  level of          seriousness that  involve violence  or an inherent  risk thereof,          and  that  are  likely  to be  committed  by  career  offenders."          Taylor, 495  U.S. at  590.   To implement  this objective  in the          ______          present   context,  it  is  not  enough  to  focus  on  the  word          "conspiracy"  alone,  for that  superficial  label  says next  to          nothing about the  underlying nature of the crime and, therefore,          about whether it should be classified as a crime of violence or a          controlled substance offense.  Instead, one must ask, and answer,          the more specific question  "conspiracy to do what?" in  order to          implement  Taylor.    After  all,  a  conspiracy,  not  unlike  a                     ______                                          6          chameleon,  will  necessarily  take on  the  characteristics  and          coloration  of its environment.  The object of the conspiracy is,          therefore, a critical determinant.                    When  the line that defines  the categories is drawn in          the  proper  place,  the  Sentencing  Commission's recommendation          meshes  neatly with the Taylor Court's methodology.3  The need to                                  ______          implement Taylor's  categorical approach  in a sensible  fashion,                    ______          the clear  language of the commentary, and the case law as it has          evolved in  related matters  all converge.   We  hold, therefore,          that conspiracy convictions can serve as predicate offenses under          the   career  offender  provisions   of  the  federal  sentencing          guidelines.4                                        ____________________               3Contrary to appellant's insinuation,  the line can be drawn          at the point where  conspiracy-plus-object is determined  without          engaging  in  an  "elaborate  factfinding process"  of  the  sort          debunked  by the Court.   Taylor, 495 U.S. at 601.   A judge need                                    ______          only inspect the indictment or  other charging papers to complete          the phrase "conspiracy to commit _____" and, thus, effectuate the          Taylor inquiry.  Cf. United States v. Leavitt, 925 F.2d 516, 517-          ______           ___ _____________    _______          18 (1st Cir. 1991) (holding that the categorical approach permits          a court to  peruse the  indictment to determine  whether a  crime          qualifies  as  a  predicate  offense under  the  career  offender          guideline).               4In a  last-ditch effort  to avoid the  guideline, appellant          argues  that,  inasmuch  as  Rhode  Island's  general  conspiracy          statute  does not  require proof  of an overt  act, see  State v.                                                              ___  _____          Brown, 486  A.2d 595,  601 (R.I. 1985);  R.I. Gen. Laws    11-1-6          _____          (1981), a conviction  under it  cannot be a  predicate "crime  of          violence" because a  defendant need not  have engaged in  conduct          presenting a  direct risk of  injury to  another in  order to  be          found  guilty.  If such  an exception existed,  however, it would          swallow the rule.  Many conspiracy statutes are cut from the same          cloth as Rhode  Island's statute.   See, e.g.,  United States  v.                                              ___  ____   _____________          Paiva, 892 F.2d 148, 155 (1st Cir. 1989) (explaining operation of          _____          federal drug  conspiracy statute).  And  even conspiracy statutes          that  contain  an  overt  act  requirement  often  stop short  of          demanding proof that the  defendant personally engaged in conduct          of  the sort appellant identifies.   See, e.g.,  United States v.                                               ___  ____   _____________                                          7               Appellant's Conspiracy Convictions               Appellant's Conspiracy Convictions               __________________________________                    Appellant has  a fallback  position.  He  asserts that,          even if some conspiracies are predicate offenses for  purposes of                  ____          the career  offender guideline, his conviction  for conspiracy to          break  and enter a commercial premise is not within that grouping          because  the underlying  crime  is  not  a  crime  of  violence.5          Appellant's thesis runs along  the following lines:   the offense          was  committed in  Rhode Island;  under R.I.  Gen. Laws    11-8-4          (1991),6  the offense  did  not  have  as  an  element  the  use,          attempted use, or threatened  use of force against the  person of          another as  contemplated by  U.S.S.G.   4B1.2(1)(i)  (Nov. 1991);          and,  moreover,  the sample  offenses  enumerated  in U.S.S.G.                                           ____________________          Notarantonio, 758 F.2d 777, 788 (1st Cir. 1985) (explaining that,          ____________          under the federal general conspiracy statute, an overt act by any          one  co-conspirator  suffices  to  satisfy that  element  of  the          offense for all co-conspirators).  Given these realities, we find          appellant's argument unconvincing.               5Appellant  does  not   contend  that  his   conviction  for          conspiracy  to violate state narcotic laws slips through the same          loophole.               6The Rhode Island commercial  burglary statute, which was in          effect at the date of the original offense, reads as follows:                    Every  person who  shall break and  enter any                    bank,   shop,   office   or  warehouse,   not                    adjoining to or occupied as a dwelling house,                    any    meeting    house,   church,    chapel,                    courthouse,  town  house,  college,  academy,                    schoolhouse,   library   or  other   building                    erected for  public use  or occupied  for any                    public purpose or any  ship or vessel, in the                    nighttime,  with  intent  to  commit  murder,                    rape, robbery or larceny, shall be imprisoned                    not exceeding ten (10) years.          R.I. Gen. Laws   11-8-4.  It is undisputed that, in Fiore's case,          the charge involved a commercial building, not a ship or vessel.                                          8          4B1.2(1)(ii) (Nov.  1991) include burglary of a  dwelling but not          burglary of  a commercial premise.   In mounting  this offensive,          appellant  conveniently  overlooks,  or  at   least  neglects  to          mention, that  after enumerating a non-exhaustive  list of sample          predicates,  the  guideline  proceeds  to define  as  a  crime of          violence any  offense  which  "otherwise  involves  conduct  that          presents a serious potential risk of physical injury to another."          Id.          ___                    In this  case, the  "otherwise" clause gets  the grease          from the goose.  No less an authority than the  Supreme Court has          observed  that commercial  burglaries often  "pose a  far greater          risk  of harm" than burglaries  of dwelling places.   Taylor, 495                                                                ______          U.S.  at 594.    Moreover, this  court  has held  with  echolalic          regularity,  albeit  in  the  ACCA context,  that  burglary  of a          commercial building  poses a  potential for episodic  violence so          substantial  as  to  bring  such burglaries  within  the  violent          felony/crime of  violence ambit.  See Payne, 966 F.2d at 8 & n.6;                                            ___ _____          United States v.  Wilkinson, 926  F.2d 22, 29  (1st Cir.),  cert.          _____________     _________                                 _____          denied, 111 S. Ct.  2813 (1991); United States v.  Patterson, 882          ______                           _____________     _________          F.2d  595, 604  (1st  Cir. 1989),  cert.  denied, 493  U.S.  1027                                             _____  ______          (1990).  The fact that we made this determination in interpreting          the ACCA's identically worded "otherwise" clause is a distinction          without a difference.   See United States  v. Doe, 960 F.2d  221,                                  ___ _____________     ___          225 (1st Cir. 1992); see also supra note 2.  Hence, Fiore's state                               ___ ____ _____          court conviction  for conspiracy to commit  breaking and entering          of a commercial structure comprises a crime of violence under the                                          9          career offender  guideline because  the object of  the conspiracy          satisfies the "otherwise" clause of U.S.S.G.   4B1.2(1)(ii) (Nov.          1991).7               Conclusion               Conclusion               __________                    We  need go no further.   Because we  conclude that (1)          prior  convictions   for  conspiracy  can  qualify  as  predicate          offenses  under the  career  offender provisions  of the  federal          sentencing guidelines, and (2) appellant's earlier conviction for          conspiracy  to  commit  breaking  and entering  of  a  commercial          building is a crime of violence, the judgment below will be           Affirmed.          Affirmed.          _________                                        ____________________               7Contrary  to appellant's  importunings,  our conclusion  in          this regard is not undermined either by an earlier version of the          commentary  to the career offender  guideline or by  the case law          explicating the  outdated version.   See, e.g., United  States v.                                               ___  ____  ______________          Talbott, 902 F.2d 1129, 1133  (4th Cir. 1990).  We see  no reason          _______          to  give credence  to commentary  that the  Sentencing Commission          revised  well before Fiore committed the  instant offenses.  This          is especially so in  light of the Court's subsequent  decision in          Taylor.          ______                                          10